DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of a PD-1 inhibitor for claims 4 and 20, Pembrolizumab for claims 10-13, and colon cancer in claims 14-15 in the reply filed on 04/13/22 is acknowledged.
Claim 11-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/13/2022.
Claim 16 was not elected in the species election from 04/13/22; however, upon searching the prior art for the inventive concept, references were found to these species of cancer and treatment by TTK inhibitors. Thus, claim 16 will be rejoined in prosecution.
Claims 1-5, 8-10, 14-18, 20, and 24-25 are under examination.

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement

The Information Disclosure Statement filed 01/30/2020 has been considered and made of record. 

Claim Objections
Claim 12 is objected to because of the following informalities: “fromCJS001”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, and 20 recite the limitation "immune checkpoint inhibitor is one or more".  There is insufficient antecedent basis for this limitation in the claim. The base claim upon which these dependent claims rely only refer to “an immune checkpoint inhibitor.” The base claim does not refer to inhibitor in plural of “inhibitors”. In the embodiment of the claim in which “more” are selected this claim would lack antecedent basis. Proper amendment of the claims to add the embodiment of multiple immune checkpoint inhibitors in the base claims (1 and 17) or to remove the “or more” would fix this issue. 


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-9, 14-15, 17-18, 20, and 24-25 are rejected under 35 U.S.C. 102(a)1 as being anticipated by Mason et al. Functional characterization of CFI-402257, a potent and selective Mps1/TTK kinase inhibitor, for the treatment of cancer. PNAS (2017) 114(12) 3127-3132 herein Mason as evidenced by Bio X Cell store page herein referred to Bio X Cell.
Mason teaches use of a CFI-402257 as a bioavailable anticancer agent. (Mason title). Mason also teaches the structure of claim 1 in a method to treat cancer in mouse models. (See Abstract and Fig 1A). 

    PNG
    media_image1.png
    305
    423
    media_image1.png
    Greyscale

Figure 1 Structure of Fig 1A
Mason teaches that the therapy with CFI-402257 with an anti-PD-1 antibody caused complete tumor regression in two of the eight tumors tested. (See Mason pg 3129 2nd col bridging parag. -pg 3130 1st col).  The method of treatment performed in Mason featured CT26 mouse colon carcinoma cells.  (See Mason pg 3129 2nd col bridging parag. -pg 3130 1st col). Mason teaches that the method used a hydrochloride or bisphosphate hemihydrate salt forms of CFI-402257. (pg 3131 2nd col. 2nd sentence under “Compounds and Plasmids”). 
	As it was described above, Mason teaches a method using CFI-402257 and an immune checkpoint inhibitor (anti-PD-1 antibody) (Claim 1). The instant specifications define a PD-1 inhibitor as an immune checkpoint receptor protein. (See instant spec pg 4 [0018]). CFI-402257 was defined in the instant spec to be the following formula

    PNG
    media_image2.png
    195
    469
    media_image2.png
    Greyscale

Figure 2 Excerpt from instant spec pg 1.

The immune checkpoint inhibitor of the method was a rat anti-PD-1 antibody called RMP1-14. (See pg 3131 2nd col. “Compounds and Plasmids”). The method Mason taught was in murine models. (See 3129 2nd col bridging parag. - pg 3130 1st col up to “Discussion”). Bio X cell teaches that RMP1-14 is a rat anti-mouse monoclonal anti-PD-1 antibody (Claims 2 and 3). Regarding claims 5, 8, and 9, the specification doesn’t explicitly define that an anti-PD-1 antibody acts as an immune checkpoint inhibitor, the function provided by an anti-PD-1 antibody (binding to PD-1) can disrupt the PD-1/PD-L1 axis. The instant spec states “an immune checkpoint inhibitor prevents or reverses this PD-1/PD-L1 binding by either blocking the PD-1 on the T-cells (i.e., a PD-1 inhibitor) or the PD-L1 on the cancer cells (i.e., a PD-L1 inhibitor), thereby maintaining or restoring anti-tumor T-cell activity or blocking T-cell inhibitory activity. Thus, from the functional use of the antibody of Mason, it is implied that this antibody was an inhibitor of PD-1 as immunity to CT26 cells was thought to have occurred in mice after a combination therapy of CFI-402257 and an anti-PD-1 antibody which is thought to have occurred from immune activities being activated within the mice (claims 4 and 5). (See Mason pg 3129 2nd col bridging parag. -pg 3130 1st col). It is also shown in the work of Mason that the PD-1 inhibitor restored anti-tumor T-cell activity and blocked T-cell inhibition in the combination therapy using CFI-402257 and an anti-PD-1 antibody (claims 8 and 9). As it was discussed above the mouse model used in Mason used CT26 colon carcinoma cells in mouse models (Claims 14-15). The method of Mason used CFI-402257 in the form of a pharmaceutical salt (either in the form of hydrochloride or bisphosphate hemihydrate). Thus, claims 17-18, 20, and 24-25 are anticipated. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8-10, 14-15, 17-18, 20, and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2015/070349 herein referred to as Laufer and in view of Kwok et al. Pembrolizumab (Keytruda). HUMAN VACCINES & IMMUNOTHERAPEUTICS (2016) 12(11) 2777–2789 herein Kwok.
Laufer teaches the use of pyrazolopyrimidine compounds as a pharmaceutical composition. (Laufer abstract). Laufer teaches that pyrazolopyrimidine compounds can act as potent kinase inhibitors such as TTK inhibitors. (Laufer pg 2 1st parag. under “Summary of invention”). Laufer teaches that these compounds have anti-cancer activity against breast cancer, colon cancer, and ovarian cancer in cell culture studies. (Laufer pg 2 1st parag. under “Summary of invention”). Laufer teaches that their inventive compound can be of the following formula. 

    PNG
    media_image3.png
    320
    402
    media_image3.png
    Greyscale

Figure 3 Formula (I) pg 2 Laufer
This structure contains a variety of species that can also include specific structures such as:

    PNG
    media_image4.png
    234
    239
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    248
    305
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    236
    329
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    241
    293
    media_image7.png
    Greyscale


Figure 4 Specific examples of structures within Laufer (pg 4) Box denotes structure of the instant application.

These structures can exist as shown or in pharmaceutically acceptable salts. Laufer discloses that a list of cancers that the inventive compound can treat with the embodiment of colon cancer, renal cancer, head and neck cancer, and pancreatic cancer. (pg 6 last paragraph-pg 7 line 7 and pg 7 line 32). Laufer teaches methods to treat cancer and discusses combination therapies. (See pg 8) These combination therapies include administration with surgery, radiation therapy, immunotherapy, endocrine therapy, gene therapy, and administration of an anti-cancer agent. (Pg 8 last parag. -pg 9 line 5). In the embodiment of immunotherapy, it is described that this method would include a means to help the immune system recognize cancer cells, or response against cancer cells. It is discussed in Laufer that these immunotherapies include active and passive immunotherapies wherein active immunotherapies “stimulate the body’s own immune system” and passive immunotherapies generally “use immune system components created outside of the body”. (pg 9 lines 20-25). Laufer teaches a few examples of passive immunotherapies that include, but are not limited to monoclonal antibodies and targeted therapies containing toxins. (See pg 9 lines 31-pg 10 line 20). Laufer also discloses that the immunotherapy can include adjuvant immunotherapies using cytokines. (See pg 11 lines 16-25). While the overlap in subject matter between Laufer and the instant application is great, Laufer does not discuss using immune checkpoint inhibitors in combination with pyrazolopyrimidine compounds. 
	Kwok teaches a review of Pembrolizumab (Keytruda) in the prior art. (See title). Kwok teaches that PD-1 is one of the checkpoints that regulates the immune response. (Kwok abstract). Kwok teaches that PD-1 ligation results in transduction of negative signals to T-cells. (Kwok abstract). Kwok teaches that expression of PD1 on effector T-cells and PD-L1 on neoplastic cells enables tumor cells to evade anti-tumor immunity. (Kwok abstract).  Kwok teaches that blockade of PD-1 is an important immunotherapeutic strategy for cancers. (Kwok abstract).  Kwok teaches that Pembrolizumab is a highly characterized humanized monoclonal anti-PD-1 antibody that has been extensively investigated in numerous malignancies. (Kwok abstract). Kwok teaches that Pembrolizumab has been combined with other drugs targeting different pathways such as a Burton tyrosine kinase inhibitor acalabrutinib, PARP inhibitor neriparib, ipilimumab, dabrafenib, trametinib, gefitinib, erlotinib, interferon alpha 2b, indoleamine 2,3 deoxygenase inhibitors, epacandostat and indoximod. (See pg 2786 2nd col “Pembrolizumab: Ongoing studies and development”). 
	Given the prior art, it would be obvious to a person having ordinary skill in the art before the filing to combine pembrolizumab with the pyrazolopyrimidine compounds of Laufer. One would be motivated to do so because Laufer suggest that the compounds of their invention would effective in a combination therapy with immunotherapies. While Laufer doesn’t name an immune checkpoint inhibitor like Pembrolizumab, Laufer suggest that immunotherapies that help the immune system recognize cancer cells or enhance a response against cancer cells could be used in combination with their invention. A specific mention of antibodies was made by Laufer but within the context of targeted therapies. A person having ordinary skill in the art would try this therapy in combination because Kwok suggest that PD-1 blockade prevents T-cell PD-1/tumor cell PD-L1 interaction leading to restoration of T-cell mediated anti-tumor immunity and Pembrolizumab is a well characterized inhibitor of PD-1. (See Kwok abstract and pg 2778 1st col bridging sentence). Thus, it can be shown that Pembrolizumab can help the immune system recognize cancer cells or enhance a response against cancer cells which Laufer states would be beneficial in the anti-cancer activity of their invention.  
	Regarding claims 1-5 and 8-10, as it was discussed above these claims are obvious over Laufer in view of Kwok. Laufer discusses the base claim compound and Kwok discusses use of the immune checkpoint inhibitor pembrolizumab. 
	Regarding claims 14-15, Laufer suggest that a therapy using the compounds of their invention would be effective at treatment of colon cancer. (pg 6 last paragraph-pg 7 line 7 and pg 7 line 32).
	Regarding claim 16, 
	Regarding claims 17-18, 20, and 24-25, the above rejections focus on a method of treating cancer using these claimed structures. The method of using these compounds would anticipate this composition comprising these compounds. 


Conclusion

	None of the claims are allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILES J DELAHOUSSAYE whose telephone number is (571)272-0223. The examiner can normally be reached M-Th 7:30AM-5:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571)-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MILES JOSEPH DELAHOUSSAYE/Examiner, Art Unit 1647                                                                                                                                                                                                        /JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647